DETAILED ACTION
This is a Final Office Action in response to the amendment filed 08/12/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 6, 10-14, 18-19 have been amended. Claims 3-5, 7-9, 20-21 have been canceled. Claims 1-2, 6, 10-19 are currently pending in the application and have been examined.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.
Response to Amendment
The amendment filed 08/12/2022 has been entered.
The amendment is sufficient to overcome the previous objection of claims 19-21. 
Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive. Please see reasons below.
Claim Rejections 35 U.S.C. § 101:
	Applicant submits on pages 10-11 of the remarks that the claim is not directed to an abstract idea. Examiner respectfully disagrees and notes that according to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) and the October 2019 Updated Guidance, under the analysis of claims under step 2A of the Alice framework, if a claim limitation, under its broadest reasonable interpretation covers an observation or evaluation, then it falls under the “mental process grouping of abstract ideas”. Accordingly, the present claims are considered to be abstract ideas because they are directed to a mental process. Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Per the October 2019 Updated Guidance examples of claims that recite mental processes include: a claim directed to “collecting information, analyzing it, and displaying certain results of the collection and analysis” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. Claims can recite a mental process even if they are claimed as being performed on a computer. The steps recited in the claims are acts of evaluating information that can be practically performed in the human mind. As the Federal Circuit has explained, "Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016). See MPEP 2106.04(a)(2).
Applicant submits on pages 11-12 of the remarks that the integrates the recited judicial exception into a practical application of that exception. Examiner respectfully disagrees and notes that the present claims do not integrate the judicial exception into a practical application in a matter that imposes meaningful limit to the judicial exception. The claims as presented are merely linking the use of the judicial exception to a computer system. The additional elements recited in the claims are just applying the use of a generic computer environment to perform the abstract idea. These additional elements do not provide improvement to the computer technology and do not provide a meaningful link of the abstract idea to a practical application.
Applicant submits on page 12 of the remarks that the claim recites steps that are not well-understood. Examiner notes that the additional elements recited in the claims, including the use of sensors, are just performing a data gathering function, which is a well understood, routine and conventional activity. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: 
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; See MPEP 2106.05(d) II. outline or conventional, thus amounting to significantly more than the judicial exception. 
Applicant submits on page 12 of the remarks that the claims amount to significantly more than the judicial exception. Examiner notes that when determining whether a claim recites significantly more in Step 2B the analysis takes into consideration whether the claim effects a transformation or reduction of a particular article to a different state or thing. Transformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines." Bilski v. Kappos, 561 U.S. 593, 658, 95 USPQ2d 1001, 1007 (2010) (quoting Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972)). See MPEP 2106.05(c). Furthermore, the additional elements recited in the claims merely recite the use of a generic computer to perform generic computer functions of storing and transmitting data. These generic computer functions do not integrate the abstract idea into a practical application and do not recite significantly more than the judicial exception.
Claim Rejections 35 U.S.C. § 103:
Applicant submits on pages 15 and 18 of the remarks that the cited references alone or in combination, fail to disclose or suggest each and every feature of the claimed invention and that there is no clear motivation or suggestion to combine the cited references. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Applicant submits on page 16 of the remarks that Trammell does not “adjust the security level for screening a passenger based on the queue lengths of one or more queues associated with the one or more security screening stations” as recited in claim 1. Examiner respectfully disagrees, Trammell discloses dynamically adjusting the security level of a screening lane as necessary in at least [0022] and Douglas discloses regions of high and low user density and velocity (user density teaches queues length) in at least [0010], [0064]. This combination of references discloses the limitations of claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claim(s) 1-2, 6, 10-19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1-2, 6, 10-19, the independent claims (claims 1, 14 and 18) are directed, in part, to a method and a system for security screening. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1-2, 6, 10-13 are directed to a system which falls under the category of a machine, claims 14-17 are directed to a security screening station which falls under the category of a machine and claims 18-19 are directed to a method comprising a series of steps which falls under the category of a process. However, these claim elements are considered to be abstract ideas because they are directed to a mental process which includes observations or evaluations. 
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claims are directed, in part, to receiving, … data corresponding to queue lengths of one or more queues associated with one or more security screening stations at a venue, wherein each security screening station has an adjustable security level and is configured to screen a plurality of subjects in a queue associated with the security screening station; determining a current queue length of all the queues associated with the one or more security screening stations; determining whether a throughput for at least one security station of the one or more security screening stations should be increased or decreased, wherein whether the throughput for the at least one security station of the one or more security screening stations should be increased or decreased is based on one or more of: a maximum security wait time for the venue; a combined size of all of the queues associated with all the security screening stations; a desired overall level of detection; and the security level of all other queues associated with all of the one or more security screening stations; upon determining that the throughput for the at least one security station should be increased or decreased, from an original value to an adjusted value, changing, for a variation period, a security level of the at least one security screening station by automatically adjusting a configuration of the one or more security screening stations at the venue, and by an amount so that an average detection rate is maintained at an acceptable level, wherein the variation period is a random time period corresponding to a time less than current estimated wait time of any one of the one or more security screening stations; and when the variation period expires, returning the security level to the original value. If a claim limitation, under its broadest reasonable interpretation covers an observation or evaluation, then it falls under the “mental process grouping of abstract ideas”. 
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional element – “a system”; “security screening stations”; “sensors”; “a processor”; “a non-transitory computer readable medium”; “a communication interface”. These additional element in both steps are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least figures 1 and related text and [0034-0036] to understand that the invention may be implemented in a generic environment that “The system 100 may also include one or more sensors, such as cameras 107 or other sensors 108. In an embodiment, the system 100 may use data from the one or more sensors to measure, without limitation, queue lengths and/or the estimated wait times of a queue or queues associated with a screening station. Additional examples of sensors 108 may include, but are not limited to, motion sensors embodying various technologies, passive infrared sensors, microwave/radar sensors, ultrasonic wave sensors, tomographic motion detectors, radiointerference detector (RID) sensors, WiFi monitoring sensors, thermal sensors, or the like. The sensors 100 may include wired or wireless sensors. The system 100 may also include a data store 110. In an embodiment, the data store 110 may store data and information relating to, for example, the statistical relationship between the security level, the sensitivity, and the expected subject screening rate, for each of the screening stations; historical data relating to each of the security screening stations, congestions, queue lengths, estimated wait times, or the like. The system 100 may also include a processing device 102 that may have a processor and memory containing programming instructions that, when executed, will cause the processor to perform certain functions. Various components of the system 100 may be communicatively connected, such as via a communication network 106, via any suitable connections, wired or wirelessly and in any suitable communication protocols (e.g., the Transmission Control Protocol/Internet Protocol (IP), the HyperText Transfer Protocol (HTTP)). Examples of communication networks include, without limitation, Local Area Networks (LAN), Wide Area Networks (WAN), telephone networks, the Internet, or any other wired or wireless communication networks.”
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are mere instructions to implement the abstract idea on a computer. 
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements and the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that amount to significantly more than the abstract idea itself. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. Lastly, the claim recites “one or more sensors”, although not considered general purpose elements, the examiner hereby takes official notice of the well-understood, routine, conventional nature of these additional element(s) and therefore these elements fail to add significantly more to the abstract idea recited in the claims.
Dependent claims 2, 6, 10-13, 15-17, 19 further refine the abstract idea. These claims and the additional element recited in claim 17, “a communication interface” do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 6, 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2007/0222620 (hereinafter; Trammell) in view of US Pub. No. 2017/0006429 (hereinafter; Douglas), further in view of US Pub. No. 2012/0143548 (hereinafter; Stephanson).
Regarding claim 1, Trammell discloses:

A system for security screening, comprising: one or more security screening stations installable at a venue, (Trammell [0015]; Fig. 2 disclose a first and second kiosk for passenger screening) each security screening station having an adjustable security level and configured to screen a plurality of subjects in a queue associated with the security screening station; Trammell [0022] discloses dynamically adjusting the security level of the screening lane as necessary.
determine whether a throughput for at least one security station of the one or more security screening stations should be increased or decreased, wherein whether the throughput for the at least one security station of the one or more security screening stations should be increased or decreased is based on one or more of: a maximum security wait time for the venue; a combined size of all of the queues associated with all the security screening stations; a desired overall level of detection; and the security level of all other queues associated with all of the one or more security screening stations, upon determining that the throughput for the at least one security station should be increased or decreased from an original value to an adjusted value, Trammell [0022] discloses The screening result would be used to dynamically adjust the security level of the screening lane as necessary, allowing the overall system 10 to covertly place higher security emphasis on the appropriate passengers and thus allows a higher level of security with minimal passenger inconvenience, traffic flow restrictions and agent resource usage.
change, for a variation period, a security level of the at least one security screening station by automatically adjusting a configuration of the one or more security screening stations at the venue, Trammell [0022] discloses The screening result would be used to dynamically adjust the security level of the screening lane as necessary.
Although Trammell discloses systems and methods for security screening including multiple stations and adjusting security level, Trammell does not specifically disclose queue length. However, Douglas discloses the following limitations:
one or more sensors configured to gather data corresponding to queue lengths of one or more queues associated with the one or more security screening stations; a processor; a non-transitory computer-readable storage medium containing programming instructions that, when executed, will cause the processor to: receive data corresponding to the queue lengths of one or more queues associated with the one or more security screening stations; Douglas [0064] discloses path management unit 205 may be configured to determine an expected wait time at a service location based on one or more of user velocities at the service location, individual paths recorded in a path map traversing the service location, and determined correlations between historical measures of user velocity and/or user density and historical wait times.
determine a current queue length of all the queues associated with the one or more security screening stations, Douglas [0010] discloses the operations may include determining one or more of a region of high user density, a region of low user density, a region of high user velocity, and a region of low user velocity based on the determined user density map and user velocity map.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems for security screening of Trammell with the dynamic queuing system of Douglas in order to provide real-time tracking of users (Douglas [0004]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Although Trammell discloses systems and methods for security screening including multiple stations and adjusting security level, Trammell does not specifically disclose a sensitivity or security level. However, Stephanson discloses the following limitations:
and by an amount so that an average detection rate is maintained at an acceptable level, wherein the variation period is a random time period corresponding to a time less than current estimated wait time of any one of the one or more security screening stations, and when the variation period expires, return the security level to the original value. Stephanson discloses different threshold values in at least [0045]; [0050]; [0051] discloses the utilization of window module 240 as well as sample module 220 allows dynamically self-adjusting sensor 260 to maintain numerous levels of sensitivity to changes in monitored environment 110 at the same time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems for security screening of Trammell with the dynamic self-adjusting sensor used in a monitored environment of Stephanson in order to generate outputs when the signals are greater or equal to a threshold (Stephanson [0007]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 2/19, although Trammell discloses systems and methods for security screening including multiple stations, Trammell does not specifically disclose a sensitivity level. However, Stephanson discloses the following limitations:
The system of claim 1; the method of claim 17, wherein the security level of the security screening station is a sensitivity level associated with a detector of the security screening station. Stephanson discloses sensitivity level of the sensors in at least [0048-0049].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems for security screening of Trammell with the dynamic self-adjusting sensor used in a monitored environment of Stephanson in order to generate outputs when the signals are greater or equal to a threshold (Stephanson [0007]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 6, although Trammell discloses systems and methods for security screening including multiple stations, Trammell does not specifically disclose past events. However, Douglas discloses the following limitations:
The system of claim 1, wherein programming instructions for determining whether the throughput for at least one security station of the one or more security screening stations should be increased or decreased are configured to make the determination based on one or more of: information about national security; and statistics about security settings of the system in past events similar to a current event. Douglas [0042]; [0081] disclose history of user’s activity (events).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems for security screening of Trammell with the dynamic queuing system of Douglas in order to provide real-time tracking of users (Douglas [0004]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 10, although Trammell discloses systems and methods for security screening including multiple stations, Trammell does not specifically disclose adjusting configuration of screening by opening or closing stations. However, Douglas discloses the following limitations:
The system of claim 1, wherein programming instructions for adjusting the configuration of security screening stations comprise: determining that a security screening station should be closed; and transmitting a signal to the security screening station that should be closed, wherein the signal, when received by the security screen station, causes the security screening station to close.  Douglas [0031] discloses an analysis engine that generates modifications including opening or closing lanes at security screening stations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems for security screening of Trammell with the dynamic queuing system of Douglas in order to provide real-time tracking of users (Douglas [0004]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 11, although Trammell discloses systems and methods for security screening including multiple stations, Trammell does not specifically disclose adjusting configuration of screening by opening or closing stations. However, Douglas discloses the following limitations:
The system of claim 1, wherein programming instructions for adjusting the configuration of security screening stations comprise: determining that a security screening station should be closed; and transmitting a signal to a signage indicating that an operator closes the security screening station. Douglas [0031] discloses an analysis engine that generates modifications including opening or closing lanes at security screening stations. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems for security screening of Trammell with the dynamic queuing system of Douglas in order to provide real-time tracking of users (Douglas [0004]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 12, although Trammell discloses systems and methods for security screening including multiple stations, Trammell does not specifically disclose adjusting configuration of screening by opening or closing stations. However, Douglas discloses the following limitations:
The system of claim 1, wherein programming instructions for adjusting the configuration of security screening stations comprise: determining that a new security screening station should be opened; and transmitting a signal to the new security screening station, wherein the signal, when received by the security screening station, will cause the security screening station to open. Douglas [0031] discloses an analysis engine that generates modifications including opening or closing lanes at security screening stations. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems for security screening of Trammell with the dynamic queuing system of Douglas in order to provide real-time tracking of users (Douglas [0004]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 13, although Trammell discloses systems and methods for security screening including multiple stations, Trammell does not specifically disclose adjusting configuration of screening by opening or closing stations. However, Douglas discloses the following limitations:
The system of claim 1, wherein programming instructions for adjusting the configuration of security screening stations comprise: determining that a new security screening station should be opened; and transmitting a signal to a signage indicating that an operator opens the security screening station. Douglas [0031] discloses an analysis engine that generates modifications including opening or closing lanes at security screening stations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems for security screening of Trammell with the dynamic queuing system of Douglas in order to provide real-time tracking of users (Douglas [0004]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 14, Trammell discloses:

A security screening station having an adjustable security level and configured to screen a plurality of subjects in a queue associated with the security screening station, the security station comprising: a processor; a non-transitory computer-readable storage medium containing programming instructions that, when executed, will cause the processor to: determine whether a throughput for the security screening station should be increased or decreased based on a reading from one or more sensors, adjust, for a variation period, the security level of the security screening station upon determining that the throughput for the security screening station should be increased or decreased from an original value to an adjusted value, and when the variation period expires: return the security level to the original value, and repeat the steps of determining and adjusting. Trammell [0015]; Fig. 2 disclose a first and second kiosk for passenger screening; [0022] discloses dynamically adjusting the security level of the screening lane as necessary.
determine whether a throughput for at least one security station of the one or more security screening stations should be increased or decreased based on a reading from the one or more sensors, wherein whether the throughput for the at least one security station of the one or more security screening stations should be increased or decreased is based on one or more of: a maximum security wait time for the venue; a combined size of all of the queues associated with all the security screening stations; a desired overall level of detection; and the security level of all other queues associated with all of the one or more security screening stations, upon determining that the throughput for the at least one security station should be increased or decreased from an original value to an adjusted value, Trammell [0022] discloses The screening result would be used to dynamically adjust the security level of the screening lane as necessary, allowing the overall system 10 to covertly place higher security emphasis on the appropriate passengers and thus allows a higher level of security with minimal passenger inconvenience, traffic flow restrictions and agent resource usage.
change, for a variation period, a security level of the at least one security screening station by automatically adjusting a configuration of the one or more security screening stations at the venue, Trammell [0022] discloses The screening result would be used to dynamically adjust the security level of the screening lane as necessary.
Although Trammell discloses systems and methods for security screening including multiple stations and adjusting security level, Trammell does not specifically disclose queue length. However, Douglas discloses the following limitations:
one or more sensors configured to measure a queue length of a queue associated with the security screening station; Douglas [0064] discloses path management unit 205 may be configured to determine an expected wait time at a service location based on one or more of user velocities at the service location, individual paths recorded in a path map traversing the service location, and determined correlations between historical measures of user velocity and/or user density and historical wait times.
determine a current queue length of all the queues associated with the one or more security screening stations, Douglas [0010] discloses the operations may include determining one or more of a region of high user density, a region of low user density, a region of high user velocity, and a region of low user velocity based on the determined user density map and user velocity map.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems for security screening of Trammell with the dynamic queuing system of Douglas in order to provide real-time tracking of users (Douglas [0004]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Although Trammell discloses systems and methods for security screening including multiple stations and adjusting security level, Trammell does not specifically disclose a sensitivity or security level. However, Stephanson discloses the following limitations:
and by an amount so that an average detection rate is maintained at an acceptable level, wherein the variation period is a random time period corresponding to a time less than current estimated wait time of any one of the one or more security screening stations, and when the variation period expires, return the security level to the original value. Stephanson discloses different threshold values in at least [0045]; [0050]; [0051] discloses the utilization of window module 240 as well as sample module 220 allows dynamically self-adjusting sensor 260 to maintain numerous levels of sensitivity to changes in monitored environment 110 at the same time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems for security screening of Trammell with the dynamic self-adjusting sensor used in a monitored environment of Stephanson in order to generate outputs when the signals are greater or equal to a threshold (Stephanson [0007]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim15, although Trammell discloses systems and methods for security screening including multiple stations, Trammell does not specifically disclose a sensitivity or security level. However, Stephanson discloses the following limitations:
The security screening station of claim 14, wherein programming instructions for adjusting the security level of the security screening station comprise programming instructions 30WO 2018/170155PCT/US2018/022477 configured to cause a sensitivity level of a detector of the security screening station to increase or decrease. Stephanson discloses different threshold values in at least [0045]; [0050]; [0051] discloses the utilization of window module 240 as well as sample module 220 allows dynamically self-adjusting sensor 260 to maintain numerous levels of sensitivity to changes in monitored environment 110 at the same time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems for security screening of Trammell with the dynamic self-adjusting sensor used in a monitored environment of Stephanson in order to generate outputs when the signals are greater or equal to a threshold (Stephanson [0007]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 16, although Trammell discloses systems and methods for security screening including multiple stations, Trammell does not specifically disclose a security level or a variation period. However, Stephanson discloses the following limitations:
The security screening station of claim 14, wherein the variation period is shorter than a waiting period that corresponds to a queue length of a queue associated with the security screening station. Stephenson [0031] discloses sample module 220 samples monitored environment 110 periodically at a pre-defined rate of time and generates a corresponding signal 130 for each sampling period. In one embodiment, signal 130 may be generated at a consistent interval. For example, sample module 220 may generate a new signal 130 every few milliseconds, few minutes, few seconds, few hours or the like.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems for security screening of Trammell with the dynamic self-adjusting sensor used in a monitored environment of Stephanson in order to generate outputs when the signals are greater or equal to a threshold (Stephanson [0007]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 17, although Trammell discloses systems and methods for security screening including multiple stations, Trammell does not specifically disclose adjusting configuration of screening or queue length. However, Douglas discloses the following limitations:
The security screening station of claim 14, further comprising a communication interface, configured to receive a queue length of a queue associated with an additional security screening station, wherein programming instructions for adjusting the security level of the security screening station comprise additional programming instructions configured to adjust the security level of the second security screening station also based on the queue length associated with the additional security screening station. Douglas [0010] discloses the operations may include determining one or more of a region of high user density, a region of low user density, a region of high user velocity, and a region of low user velocity based on the determined user density map and user velocity map.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems for security screening of Trammell with the dynamic queuing system of Douglas in order to provide real-time tracking of users (Douglas [0004]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 18, Trammell discloses:

A method for security screening, comprising, by a processor: receiving, from one or more sensors, data corresponding to queue lengths of one or more queues associated with one or more security screening stations at a venue, wherein each security screening station has an adjustable security level and is configured to screen a plurality of subjects in a queue associated with the security screening station; (Trammell [0015]; Fig. 2 disclose a first and second kiosk for passenger screening); Trammell [0022] discloses dynamically adjusting the security level of the screening lane as necessary.
determining whether a throughput for at least one security station of the one or more security screening stations should be increased or decreased, wherein whether the throughput for the at least one security station of the one or more security screening stations should be increased or decreased is based on one or more of: a maximum security wait time for the venue; a combined size of all of the queues associated with all the security screening stations; a desired overall level of detection; and the security level of all other queues associated with all of the one or more security screening stations, upon determining that the throughput for the at least one security station should be increased or decreased from an original value to an adjusted value, Trammell [0022] discloses The screening result would be used to dynamically adjust the security level of the screening lane as necessary, allowing the overall system 10 to covertly place higher security emphasis on the appropriate passengers and thus allows a higher level of security with minimal passenger inconvenience, traffic flow restrictions and agent resource usage.
changing, for a variation period, a security level of the at least one security screening station by automatically adjusting a configuration of the one or more security screening stations at the venue, Trammell [0022] discloses The screening result would be used to dynamically adjust the security level of the screening lane as necessary.
Although Trammell discloses systems and methods for security screening including multiple stations and adjusting security level, Trammell does not specifically disclose queue length. However, Douglas discloses the following limitations:
determining a current queue length of all the queues associated with the one or more security screening stations, Douglas [0010] discloses the operations may include determining one or more of a region of high user density, a region of low user density, a region of high user velocity, and a region of low user velocity based on the determined user density map and user velocity map.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems for security screening of Trammell with the dynamic queuing system of Douglas in order to provide real-time tracking of users (Douglas [0004]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Although Trammell discloses systems and methods for security screening including multiple stations and adjusting security level, Trammell does not specifically disclose a sensitivity or security level. However, Stephanson discloses the following limitations:
and by an amount so that an average detection rate is maintained at an acceptable level, wherein the variation period is a random time period corresponding to a time less than current estimated wait time of any one of the one or more security screening stations, and when the variation period expires, returning the security level to the original value. Stephanson discloses different threshold values in at least [0045]; [0050]; [0051] discloses the utilization of window module 240 as well as sample module 220 allows dynamically self-adjusting sensor 260 to maintain numerous levels of sensitivity to changes in monitored environment 110 at the same time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems for security screening of Trammell with the dynamic self-adjusting sensor used in a monitored environment of Stephanson in order to generate outputs when the signals are greater or equal to a threshold (Stephanson [0007]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Conclusion
The following prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure:
US Pub. No. 2014/0070946 (Ambrefe) discloses systems and methods for security checkpoint information sharing.
US Pub. No. 2003/0225612 (DeSimone et al.) discloses methods and systems for implementing security in the travel industry.
US Pub. No. 2015/0088775 (McIntire) discloses systems and methods for inspection of individuals.
US Pub. No. 2013/0126299 discloses an adaptable screening checkpoint.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562. The examiner can normally be reached M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683